 FRED MEYER STORES
 355 NLRB No. 93 
541
Fred Meyer Stores, Inc. 
and
 Lori Gaither, Petitioner 
and United Food and Commercial Workers, Lo-
cal Union No. 555
.  Case 36ŒRDŒ1724 
August 18, 2010
 DECISION AND DIRECTION OF SECOND 
ELECTION BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND BECKER The National Labor Relations Board, by a three-
member panel, has considered objections to an election 

held on August 7, 2009, and the hearing officer™s report 
recommending disposition of them.  The election was 
conducted pursuant to a Stip
ulated Election Agreement.  
The tally of ballots shows 22 for and 25 against the Un-
ion.  There were no challenged ballots. 
The Board has reviewed the record in light of the ex-
ceptions and briefs, has adopted the hearing officer's 
findings and recommendations only to the extent consis-

tent with this Decision and 
Direction of Second Election, 
and finds that the election must be set aside and a new 
election held. 
After the election, the Union filed two objections.  Ob-
jection 1 alleged that the election must be set aside be-
cause the Employer altered its payroll practices ﬁon the 

eve of the election,ﬂ when it issued paychecks containing 
substantially larger than usual deductions for union dues 
and medical coverage.  The hearing officer recom-

mended overruling Objection 1.  But the hearing officer 
recommended setting aside the election on the basis of 
Objection 2, involving alleged restrictions on the Union™s 

access to employees during th
e critical period.  Although 
we agree with the hearing of
ficer that, based on the facts 
of this case, the election should be set aside, we do not 
agree with the recommendati
on that Objection 1 should 
be overruled.  Rather, for the reasons set forth below, we 

have decided to set aside the election on the basis of Ob-
jection 1.  In light of that 
conclusion, we find it unneces-
sary to pass on the hearing officer™s findings and recom-

mendations with respect to Objection 2. 
A.  Facts 
The Employer, a subsidiary of Kroger, operates gro-
cery stores.  The Union repres
ents a unit of employees at 
the Employer™s Coos Bay, Or
egon store.  The Employer 
and the Union were parties 
to a collective-bargaining 
agreement effective 
through June 13, 2009.  That agree-
ment provided for deductions from employees™ pay-
checks for union dues and medical coverage.  Union dues 

are deducted monthly and medical contributions are de-
ducted weekly.  Employees are paid weekly, on Fridays.  
A decertification petition was f
iled on July 15, 2009, and 
an election was scheduled for Friday, August 7, 2009. 
Meanwhile, on May 29, 2009, the parties agreed to in-
crease unit employees™ contri
butions for medical cover-
age effective July 1, 2009.  The amount of the scheduled 
increase varied depending on the level of coverage se-
lected by the employee.  For 
example, the weekly contri-
bution for an employee choosing level 3 employee-only 
coverage was to increase from $8 to $24.  The weekly 
contribution for employees choosing level 3 family cov-

erage was to increase from $11 to $34. 
Because of problems resultin
g from the relocation of 
the Employer™s payroll processing functions from the 
Kroger West Payroll Division in Portland, Oregon, to 
Kroger Accounting Services-Hutchinson (KASH) in 

Hutchinson, Kansas, the scheduled increases in medical 
contributions were not deducted from the employees™ 
paychecks on July 3, 10, 17, or 24.  Similar payroll errors 

were made that affected employees at some of the Em-
ployer™s other stores. 
KASH began deducting the increased amounts from 
employee paychecks as of July 31.  To make up for the 
missed deductions, and without notice to the employees, 
KASH decided that it would withhold double the in-

creased medical contributions
 from the employees™ next 
four paychecks, beginning July 31.  That decision had 
significant consequences fo
r the employees.  For exam-
ple, the July 31 and August 7 (election day) paychecks 
for employees choosing level 3 family coverage con-
tained an increased deduction for medical coverage of 

$46, not the expected $23 
increase.  Every employee 
participating in the insurance plan was affected by the 
deductions. 
None of the unit employees at the Coos Bay store re-
ceived advance notice of, or explanation for, the double 

medical deductions from the July 31 paycheck.  The Un-
ion received an explanation 
on August 5, and one unit 
employee received an expl
anation on August 6.
1 By letter dated August 7, the Union™s attorney, Steven 
Goldberg, sent a letter to Employer Vice President 
Thornton stating the Union™s belief that the additional 
                     1 Cynthia Thornton, the Employer™s
 labor and associate relations 
vice president, sent an email to Un
ion President Clay on July 31, pro-
viding an explanation for the doubl
e deductions and stating that she 
was sending a letter of explanation 
to the managers of the affected 
stores for distribution to the empl
oyees.  But, because the email was 
automatically routed to Clay™s junk 
email inbox, Clay did not learn of it 
until August 5.  Although Thornton e
xplained the issue to the store 
managers, the Coos Bay store mana
ger failed to post or distribute 
Thornton™s letter to the employees.  The Union was able to obtain a 
copy of the letter distributed to empl
oyees at another store, and about 7 
p.m. on August 6 union representatives 
gave copies of the letter to one 
Coos Bay employee to distribute to 
other employees.  That employee, 
however, did not distribute the letter because he was too busy working. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  542 
deductions were ﬁin clear and direct violation of Oregon 
law,ﬂ and he demanded that the Employer ﬁimmediately 
cease and desist from deductingﬂ the arrearage amounts 
and repay any amounts that had been unlawfully de-

ducted.  The letter further stated that, absent notification 
within 7 days that such action had been taken, Goldberg 
would recommend that the Union initiate appropriate 

legal action.
2 As stated above, the Employer deducts monthly union 
dues, in the amount of $28.05 from each unit employee™s 

paycheck.
3  The dues deductions are usually withheld 
from the employees™ third paycheck each month.  But, 
because of the Employer™s pa
yroll processing problems, 
no union dues were deducted in July 2009.
4  To make up 
for the missed deduction, the Employer deducted the July 

dues from the employees™ paychecks on August 7, the 
day of the election.  Neither the Union nor unit employ-
ees received any advance notice of that deduction.  Em-

ployer Vice President Thornton™s July 31 letter to the 
store managers had discussed only the deductions for 
medical coverage.  As a result of the Employer™s actions, 

the election day paychecks fo
r some unit employees in-
cluded both an unexplained $23 deduction for medical 
coverage and an additional, unexpected deduction of 

$28.05 or $50 for union dues.  In other words, some em-
ployees™ election day paycheck
s were either $51.05 or 
$73 less than expected.  For those employees whose pay 

records were introduced into
 evidence, the election day 
makeup deductions represented between about 16 and 39 
percent of the employees™ take-home pay.
5 Unit employees became aware of the extra medical 
deductions the week before the election, but only one 
received any explanation for 
them from the Employer 
prior to the election.  None of the employees received 
any explanation for the election day dues deduction be-

fore the election.  In the ab
sence of any explanation for 
those sizeable extra deductions from their paychecks, 
unit employees were angry and upset, and some blamed 

the Union.  For example, employee Susan Leach testified 
                     2 The hearing officer stated on p. 5 of his report that the Union filed 
a lawsuit alleging that the medical 
arrearage deductions violated State 
law.  The Union excepted to that st
atement, pointing out that the Union 
never actually initiated legal proceedi
ngs.  We correct the hearing offi-
cer™s inadvertent error, which has 
no effect on our disposition of this 
case. 3 Union dues deductions are suspended when an employee™s wages 
are being garnished.  In such a situation, the delinquent dues are de-

ducted from future paychecks, up to a $50 limit.  Thus, the union dues 
deductions for some employees are 
$50 per month rather than $28.05. 
4 The dues problem was not limited to the employees at the Coos 
Bay store, but affected all of the Employer™s employees who were 
represented by unions. 
5 Four employees testified and their payroll records, as well as the 
records of a fifth unit employee, 
were introduced 
into evidence. that employees were angry and blamed the Union, be-
lieving ﬁit [was] the Union™s fault that the dues weren™t 
taken out and that the medical deductions hadn™t been 
taken out, and at that time we didn™t know anything.ﬂ  

(Tr. 147.)  Union Steward Amber Whitney similarly tes-
tified that employees were angry and upset and blamed 
the Union for the increased deductions.  (Tr. 102.)  Em-

ployee Catherine Johannesen testified that employees 
were ﬁmadﬂ and ﬁcomplaining about how small their 
checks wereﬂ because they ﬁc
ouldn™t survive on that.ﬂ  
(Tr. 77Œ78.)  Union Repres
entative Kay Nelson testified 
that an employee asked her ﬁwhy the Union was doing 
this.ﬂ  (Tr. 39.)  Nelson further testified that the extra 
deductions were ﬁvery upsettingﬂ to these ﬁvery low paid 
employees, [who] live paycheck to paycheck.ﬂ  (Tr. 63.) 
B.  Hearing Officer™s Report 
The Union alleged that the foregoing election day pay-
check problems constituted objectionable conduct under 

Kalin Construction
, 321 NLRB 649 (1996), and required 
setting aside the election.  In 
Kalin
, which addressed an 
employer™s manipulation of payroll procedure for the 

purpose of influencing an election, the Board stated that 
it would set aside an election if the employer made any 
change in paycheck procedure in the 24-hour period be-

fore the election, ﬁabsent a 
showing that the change was 
motivated by a legitimate business reason unrelated to 
the election.ﬂ  321 NLRB at 652. 
In the instant case, the hear
ing officer assumed, with-
out deciding, that the increased deductions constituted a 
change within the meaning of 
Kalin
, but found that the 
Employer demonstrated a legitimate business reason un-
related to the election.  Accordingly, the hearing officer 
recommended overruling the objection. 
C.  Union™s Exceptions 
In its exceptions, the Union contends that the Em-
ployer™s large and unexplained payroll deductions on the 
day of the election and the week before were ﬁso ex-
traordinary and mistakenly believed to be attributable to 

the Union that there is no 
way a free and fair election 
could have occurred.ﬂ  (U. Br. 2.)  First, the Union as-
serts that the extra deductions resulted in dramatic reduc-

tions in employees™ take-home pay and caused hardship 
for many of the employees.  Second, the Union points 
out that employees were angry and upset about those 

deductions, and some of the employees erroneously 
blamed the Union.  Ultimately, the Union contends, the 
unprecedented deductions here had a reasonable ten-

dency to influence the election outcome, even absent a 
Kalin
 violation. 
 FRED MEYER STORES
  543
D.  Analysis 
We agree with the hearing of
ficer that the election-day 
deductions were not objectionable under 
Kalin Construc-
tion
, because the Employer had a legitimate business 
justification for the deductions and they were not in-
tended to influence the election.  We nevertheless find, 
for the reasons set forth below, that a free and fair elec-

tion did not take place, and that the results must be set 
aside. In General Shoe Corp
., 77 NLRB 124, 126 (1948), 
enfd. 192 F.2d 504 (6th Cir. 1951), cert. denied 343 U.S. 
904 (1952), the Board stated 
that an ﬁelection can serve 
its true purpose only if the surrounding conditions enable 
employees to register a free and untrammeled choice for 
or against a bargaining repres
entative.ﬂ  In that case, the 
Board enunciated its ﬁlabor
atory conditionsﬂ standard: 
 In election proceedings, it is the Board™s function to 
provide a laboratory in which an experiment may be 
conducted, under conditions as 
nearly ideal as possible, 
to determine the uninhibited desires of the employees 

. . . .  When, in the rare extreme case, the standard 
drops too low, . . . the requisite laboratory conditions 
are not present and the experiment must be conducted 
over again. 
 Id. at 127. We recognize that the medical and union dues deduc-
tions missed in July were caused by computer problems 

unrelated to the election at the Coos Bay store, and were 
not limited to that location or to this Union.  Likewise, 
we accept that the extraord
inary deductions from the 
employees™ paychecks on July 31 and August 7 were not 
intentional attempts to influence the August 7 election.  
Additionally, we acknowledge that the Employer made 

an effort to provide the em
ployees with an explanation 
for its conduct.  Despite all of that, however, the facts 
remain that unprecedented deductions up to $73 were 
taken from the pay of some of these relatively low paid 
employees on election day and up to $23 the week be-

fore, and that the employees 
received no advance or con-
temporaneous explanation from the Employer or the Un-
ion.  We find that, under these circumstances, reasonable 

employees would be upset by unexplained paycheck de-
ductions of this size, and some would blame the Union.  
Although the test is an objective one, our conclusion that 
reasonable employees would be upset in this situation is 
supported by the evidence that the deductions caused 
widespread consternation and hardship and that some 

employees were angry at the Union. 
We find that as a result of this confluence of events, 
misunderstandings, and confusion, a fair election could 

not be held on August 7.  We
 agree with the Union that a 
ﬁfree election was rendered impossible here, where em-
ployees on the day of and week preceding the election 

unexpectedly found themselves without enough take-
home pay to meet their needs 
and then blamed the Union 
for their hardship.ﬂ  (U. Br. 15Œ16.)  In arriving at this 
conclusion we are sensitive to the fact that the election 
was an extremely close one, and a change in just a few 

votes would have resulted in a different outcome.  The 
unusual, substantial, and unexplained paycheck deduc-
tions may well have affected employee sentiment.
6  Ac-
cordingly, we find that this election was one of those rare 
cases where the ﬁrequisite laboratory conditionsﬂ were so 
disturbed that the election must be set aside and a new 

election held.
7 [Direction of Second Election omitted from publica-
tion.] 
                     6 Tinius Olsen Testing Machine Co.
, 329 NLRB 351 (1999), relied 
on by the hearing officer, in which 
a retroactive pay increase included 
in the employees™ paychecks on el
ection day was not found objection-
able, is distinguishable.  In that case, the Board found that the pay 

increase was mandated by a collect
ive-bargaining agreement that had 
been ratified the week before.  Un
like the paycheck deductions in the 
instant case, the pa
ycheck increase in 
Tinius Olsen
 was not unexplained 
and was mandated by contract and th
e employer™s duty to continue to 
bargain with the incumbent union.  In
 fact, delay of the negotiated wage 
increase in that case might well have been grounds for objection.  Here, 

the Employer was under no obligation 
to make the adjustments to the 
dues or medical deductions when it did. 
7 Although the Union™s Objection 1 alleged a 
Kalin violation and 
was not framed in terms of ﬁlabor
atory conditions,ﬂ we find that a 
ﬁlaboratory conditionsﬂ theory is properly before us.  In 
Fiber Indus-
tries, Inc
., 267 NLRB 840 fn. 2 (1983), the 
Board stated that in setting 
aside an election, the Board may cons
ider allegations of objectionable 
conduct that ﬁdo not exactly coincide
 with the precise wording of the 
objectionsﬂ if they are ﬁsufficiently 
relatedﬂ to the timely filed objec-
tions.  We find that the ﬁlaborator
y conditionsﬂ theory was reasonably 
encompassed by, and sufficiently rela
ted to, Objection 1, which alleged 
that the election-day deductions were 
objectionable.  We also find that 
the ﬁlaboratory conditionsﬂ 
theory was fully litigated.  